Title: General Orders, 12 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 12th 1776
Parole Madrid.Countersign, Paris.


The Carpenters, Boat Builders, and Painters, who were selected for the public service this morning, by Major Genl Putnam, are to parade to morrow morning at Sunrise, in the Street opposite to Genl Putnam’s, where they will receive his orders.
Corpl John Crossly of Capt. Ledyards Company, in Col. McDougall’s regiment, tried at a late General Court Martial, whereof Col. Huntington was president, for “Desertion”—The Court find the prisoner guilty of the charge, and do sentence him to be reduced to a private, and mulcted one month’s pay—The General approves the above sentence, and orders it to take place immediately.
